DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This Office Action is responsive to the Applicant’s Preliminary Amendment filed on 10/29/2021, in which claim 1 has been canceled and new claims 2-21 have been added and entered of record.
3.    Claims 2-21 are pending for examination.

Priority
4.   This application is a continuation application of U.S. Patent Application No. 16/908,303, filed on June 22, 2020, now U.S. Patent No. 11,081,204, issued on January 20, 2022.

Specification
5.   The Applicant is required to insert a U.S. Patent No. 11,081,204, of its application number 16/908,303, for claiming benefit of earlier filing data into the “CROSS-REFERENCE TO RELATED APPLICATIONS” section (paragraph [0001]). See 37 CFR 1.78 and MPEP § 201.11.

Double Patenting 
6.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.     Claims 2-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 11,081,204 (hereinafter “Patent ’204”), in view of Sagdeo et al. (U.S. Patent 10,790,031, hereinafter “Sagdeo”).
           Independent claim 2 of the examined application is obvious over and having the same scope of invention by claim 1 of Patent ‘204 such as “a method, comprising: iteratively performing, based at least in part on receiving the read command, a plurality of first read operations on the set of memory cells to detect a plurality of respective codewords until a first codeword of the plurality of respective codewords comprises a first quantity of bits having a first logic value that satisfies a criteria, wherein each iteration comprises: performing one of the 
          Patent 204 does not specifically recite “receiving, from a host device, a read command for a set of memory cells”.
          However, Sagdeo teaches a data storage system comprising receiving, from a host device, a read command for a set of memory cells (Figs. 1-5 and accompanying texts, a data storage system 100 in Fig. 1 comprising receiving, from a host device, e.g., a computer system 110, a read command for a set of memory cells in a storage medium 130, col. 8, line 59 to col. 9, line 16).   
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Sagdeo into the teaching of Patent ‘204 for the purpose of providing a data storage system having a host or computer system to send commands such as a read command to specify data to be read from a storage medium of the data storage system (Sagdeo, col. 9, lines 3-7). 
      Independent claim 11 of the examined application is obvious over and having the same scope of invention by claim 23 of Patent ‘204 such as “an apparatus, comprising:Page 3 of 7App. No.: 17/387,335PATENT Preliminary Amendment dated October 29, 2021 a memory array comprising a set of memory cells; and a control component coupled with the memory array and operable to cause the apparatus to: iteratively perform, based at least in part on receiving the read command, a plurality of first read operations on the set of memory cells to detect a plurality of respective codewords until a first codeword of the plurality of respective codewords comprises a first quantity of bits having a first logic value that satisfies a criteria, wherein for each iteration the control component is further operable to cause the apparatus to: perform one of the plurality of first read operations using a first reference voltage to detect one of the plurality of respective codewords, and increase the first reference voltage for performing a 
          Patent 204 does not specifically recite “receive, from a host device, a read command for a set of memory cells”.
           However, Sagdeo teaches a data storage system comprising receive, from a host device, a read command for a set of memory cells (Figs. 1-5 and accompanying texts, a data storage system 100 in Fig. 1 comprising receiving, from a host device, e.g., a computer system 110, a read command for a set of memory cells in a storage medium 130, col. 8, line 59 to col. 9, line 16).   
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Sagdeo into the teaching of Patent ‘204 for the purpose of providing a data storage system having a host or computer system to send commands such as a read command to specify data to be read from a storage medium of the data storage system (Sagdeo, col. 9, lines 3-7). 
         Independent claim 17 of the examined application is obvious over and having the same scope of invention by claim 26 of Patent ‘204 such as “a method, comprising: iteratively performing, based at least in part on receiving the read command, a plurality of first read operations on the set of memory cells to detect a plurality of respective codewords until a first codeword of the plurality of respective codewords comprises a first quantity of bits having a first logic value that satisfies a criteria, wherein each iteration comprises: performing one of the plurality of first read operations using a first reference voltage to detect one of the plurality of respective codewords, and decreasing the first reference voltage for performing a subsequent one of the plurality of first read operations; and outputting, to the host device, data that is based at least in part on the first codeword”.
          Patent 204 does not specifically recite “receiving, from a host device, a read command for a set of memory cells”.

          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Sagdeo into the teaching of Patent ‘204 for the purpose of providing a data storage system having a host or computer system to send commands such as a read command to specify data to be read from a storage medium of the data storage system (Sagdeo, col. 9, lines 3-7). 
      Dependent claims 3-10, 12-16 and 18-21 of the examined application are anticipated or obvious over and having the same scope of invention by claims 2-12, 24-25 and 27-37 of Patent ‘204. 

Allowable Subject Matter
8.     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the non-statutory double patenting rejections of claims 2-21 of the invention above.      
9.    The following is a statement of reason for indication of allowable subject matter:
          Regarding independent claims 2 and 11, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “iteratively performing, based at least in part on receiving the read command, a plurality of first read operations on the set of memory cells to detect a plurality of respective codewords until a first codeword of the plurality of respective codewords comprises a first quantity of bits having a first logic value that satisfies a criteria, wherein each iteration comprises: performing one of the plurality of first read operations using a first reference voltage to detect one of the plurality of respective codewords, and increasing the first reference voltage for performing a subsequent one of the plurality of first read operations; and outputting, to the host device, data that is based at least in part on the first codeword”, and a combination of other limitations thereof as recited in the claims. Claims 3-10 and 12-16 depend on claims 1 and 11, respectively.
        Regarding independent claim 17, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “iteratively performing, based at least in part on receiving the read command, a plurality of first read operations on the set of memory cells to detect a plurality of respective codewords until a first codeword of the plurality of respective codewords comprises a first quantity of bits having a first logic value that satisfies a criteria, wherein each iteration comprises: performing one of the plurality of first read operations using a first reference voltage to detect one of the plurality of respective codewords, and decreasing the first reference voltage for performing a subsequent one of the plurality of first read operations; and outputting, to the host device, data that is based at least in part on the first codeword”, and a combination of other limitations thereof as recited in the claim. Claims 18-21 depend on claim 17.
              
Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515. The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827